Walker, J.
The exception to the ruling of the •court, by which a jury was denied, is well taken. (Section 12, Article 1, Constitution of the State; Section 16, Article 5; Section 26, Article 5, ibid.)
*509The question raised under the third assignment for error has been settled in Moore v. Letchford, decided by a majority of the court at the present term. (See the numerous authorities therein cited.)
We will not renew a discussion of the question at this time.
The judgment of the district court is reversed and the cause remanded.
Reversed and remanded.